Title: To James Madison from Jared Mansfield, 26 November 1816
From: Mansfield, Jared
To: Madison, James



Sir,
West. Point Novemr. 26th. 1816

Understanding, that Daniel Symmes Esq. Register of the Land Office in Cincinnati is about to resign that place, & that his brother Mr. Peyton S. Symmes is a Candidate for succeeding him, I beg leave to offer my testimony in favour of the appointment of this Gentleman.
While acting as Surveyor General, I had the means of knowing his youthful character; It was promising in the highest degree; distinguished by extraordinary natural endowments, a fine education, & correct moral conduct.  By my Friends, I have since learned, that his subsequent, & more mature character has exhibited the finest assemblage of talents, & virtues.  That he is well qualified to perform the duties of the Office, there can be no doubt, since he has acted in it, & I believe done all its business, for more than 3 years.  I beg leave to recommend to Your Excellency, for that place, Mr. Symmes, as one who is not only competent to fill, but to adorn it, or even a much higher situation.  I am with the most profound respect Your Obt. Humle. Sert.

Jared MansfieldProf. of M. Phil. Mat.


